﻿	Mr. President, the Pakistan delegation congratulates you most warmly on your election to preside over this session of the General Assembly. We are confident that your mature understanding of the role of the United Nations in the contemporary age will enable you to steer the proceedings of this thirty-third session to a successful conclusion.

2. We also congratulate Mr. Lazar Mojsov, who handled
with great skill and ability the deliberations of the
thirty-second session and the three special sessions, including
the tenth special session devoted to disarmament.


3. Solomon Islands is the first among the new Member States to be admitted to the world Organization this year. We warmly welcome it in our midst and pledge our goodwill, friendship and co-operation to the new State.
 	4. In his report on the work of the Organization for 1978 IA/33/11 the Secretary-General, Mr. Waldheim, has summed up the activities of the United Nations since the thirty-second session. His deep insights into the political, economic and moral imperatives confronting the international community have enriched our understanding of their nature and magnitude. I take this opportunity of reaffirming the full confidence of my Government in his leadership of the world Organization.


5.	Since last year the world has become a more troubled place: new areas of global tension have emerged as a result of the exacerbation of relations between the two; leading military Powers; disputes among States and internal conflicts are being resolved through [external intervention and recourse to the use of force; the arms race continues unabated and now encompasses most, of the regions of the world; the world economy remains in the grip of an endemic crisis; the rich Nations are in the midst of a protracted recession; most of the poor are on the brink of economic disaster; international co-operation is at an ebb; and pressing global problems have not moved any closer to solution. These are the daunting challenges which overshadow the current Assembly session.

6.	Let me dwell for a moment on Pakistan's endeavours in the past year to promote peace and co-operation.
7.	The process of normalization of relations with our neighbour, India, has been maintained. We shall continue our endeavours to promote good neighbourly relations by addressing ourselves to the underlying causes which in the past have impaired bilateral relations. We look forward to a just and honourable solution of the Jammu and Kashmir dispute in the spirit of the Simla Agreement of 2 July 1972  on the basis of the relevant resolutions of the United Nations. Such a solution would open new vistas of co-operation between Pakistan and India and make an immense contribution to the strengthening of peace and stability in Asia and the world.
8.	Sincere efforts have been made to promote friendly relations with Afghanistan on the basis of the five principles of peaceful coexistence. The President of Pakistan, Mr. Zia-ul-Haq, was the first Head of State to visit Kabul after the new Afghan Government assumed power.
9.	Co-operation with fraternal countries, namely, Iran, Turkey, Saudi Arabia and other Arab States, and Bangladesh, in the political, economic and other areas has been further developed.
10.	Bonds of enduring friendship with China have been reinforced with the opening of new routes of trade and access.
11.	Relations with the United States have been pursued in the spirit of traditional friendship and co-operation.
12.	Economic co-operation with the Soviet Union has been enlarged and State relations continue to be developed on the basis of the principles of peaceful coexistence.
13.	Association with the non-aligned movement last July has added a further dimension to our consistent solidarity with the collective endeavours of the non-aligned countries for peace, justice and progress in the world.
389
14.	The conflict in the Middle East continues to be a cause for deep anxiety to the international community. We have closely followed the personal involvement of the President
. 

of the United States, Mr. Carter, in the peace-making efforts culminating in the Camp David summit meetings. The full impact of the framework accords'' will become clear with time. However, a peace formula that is acceptable to all the parties in the Middle East question remains to be devised.
15.	For some years now, there has been a consensus in this Organization, based on Security Council resolutions 242(1967) and 338(1973) as well as resolution 3236 (XXIX) of the General Assembly, that the prerequisites for a just and lasting peace in the Middle East remain: first, Israeli withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem; and secondly, the fulfilment of the national and legitimate rights of the Palestinian people including their right to establish an independent State in Palestine. No comprehensive settlement can ignore these imperatives.
16.	The restoration of the Holy City of Jerusalem to Arab sovereignty must form an integral part of any comprehensive settlement. It will be recalled that following the initiative of Pakistan, the Security Council adopted resolution 267(1969), under which the principle of inadmissibility of the acquisition of territory by military conquest was made applicable to the Holy City of Jerusalem. We note that the United States continues to recognize Arab Jerusalem as occupied territory, as stated by Mr. Yost in the Security Council on 1 July 1969.  The General Assembly in resolutions 2253 (ES-V) of 4 July 1.967 and 2254 (ES-V) of 14 July 1967 declared as null and void the measures taken by Israel to annex the Holy City of Jerusalem.
17.	What is the kind of peace that the international community envisages for Palestine? As far back as the First World War the call went out from a great Power for a peace without annexations and indemnities, a peace based on the principle of the self-determination of peoples. What followed however was a sort of Carthaginian peace, which sowed the dragon's teeth.
18.	During the Second World War a great war leader proclaimed the following principle: "In war—resolution: in defeat—defiance; in victory—magnanimity; in peace- goodwill". We would appeal to the peace-makers to eschew a punitive peace of annexation and occupation and opt for a settlement in a spirit of magnanimity and goodwill.
19.	Immediate steps need to be taken to maintain the momentum for the achievement of a just and comprehensive settlement on the basis of the relevant United Nations resolutions and the participation of all the parties concerned, including the Palestine Liberation Organization, which has been recognized by the international community as the sole legitimate representative of the Palestinian people. Since the Second Islamic Conference of Kings and Heads of State and Government, held at Lahore in 1974, the Palestine Liberation Organization stands on an equal footing with other national liberation movements recognized as such by the international community, for example, the South West Africa People's Organization SWAPO and the Patriotic Front of Zimbabwe. The United Nations has an inescapable responsibility to redeem its solemn pledges to the Palestinian people.
20.	We therefore support the convening of a special session of the Assembly to resolve the Palestine question, which is the core of the Middle East conflict. And in regard to the claims of the Palestine Liberation Organization to be legitimate representative of the Palestinian people, let us also recall what was said at a historic moment of peacekeeping by an eminent statesman. At the Conference for the Conclusion and Signature of the Peace Treaty with Japan in 1951 he said: "Fellowship is not the mood of peoples who are denied fellowship."  Regard for justice rarely animates those who have been made to suffer such cruel wrongs that their suffering has a bearing on the present peace.
21.	The restoration of normality in Lebanon and the preservation of Lebanon's territorial integrity are inextricably linked with a comprehensive solution of the Middle East conflict. We view with deep anguish the continuing tragedy of that country, whose body lies bleeding and is being torn apart by fratricidal strife. We extend our full support to UNIFIL.
22.	Cyprus continues to be another source of concern for international peace. We note with regret that there has been no resumption of the talks between the two communities, despite the commitment by the leadership of the Turkish community to a spirit of conciliation and flexibility in the negotiations. We believe that the resolution of this problem should be possible through negotiations between the two communities on a basis of equality and within the guidelines  agreed upon between late Archbishop Makarios and Mr. Denktas, with the participation of the Secretary- General, Mr. Kurt Waldheim, and within the framework of an independent, sovereign, non-aligned, bicommunal and bizonal federation of Cyprus. The statement of the Turkish Foreign Minister in the General Assembly the other day [19th meeting] has further convinced us that the present opportunity for peace-making should not be lost.
23.	Peace is also imperilled in southern Africa. We appreciate the sustained mediatory efforts of the five Western Powers in evolving the agreement on Namibia's transition to independence under the-control and supervision of the United Nations. We also commend the flexibility and statesmanship demonstrated by the President of SWAPO, Mr. Sam Nujoma, in accepting the five-Power plan. 
24.	Pakistan strongly condemns South Africa's repudiation of its earlier agreement to abide by the provisions of
Security Council resolutions, and welcomes the Security Council's determination to proceed with the arrangements, in accordance with resolutions 431 (1978) and 432 (1978), to ensure the early independence of Namibia through free and fair elections under the supervision and control of the United Nations, with the objective of securing the withdrawal of South Africa's illegal administration in Namibia. Should South Africa not respond to the Security Council's latest call, the only alternative left would be to adopt drastic measures, including economic sanctions against South Africa.
25.	It is deplorable that even 30 years after the adoption of the Universal Declaration of Human Rights the international community has not succeeded in eliminating the abhorrent practice of apartheid in South Africa. Pretoria remains adamant in refusing to dismantle the structure of racism. The- economic collaboration of certain States encourages South Africa in its obduracy. The threat to peace posed by South Africa's policies would assume a graver dimension if it were to realize its ambition of acquiring nuclear weapons capability. It is time the Security Council enforced the demand in its resolution 418 (1977) that all States sever economic, military and other links with South Africa and adopt effective measures to prevent the racist regime from acquiring nuclear weapons.
26.	In Zimbabwe the so-called "internal settlement" stands exposed as a device to prolong white minority rule. The Smith regime, after some prevarication, has reverted to brutal repression of the people of Zimbabwe and has resumed armed attacks on the freedom fighters and neighbouring States. These desperate acts cannot sustain the white minority in power, The path of wisdom lies in a peaceful and immediate transfer of power to the majority of the people of Zimbabwe, led by the Patriotic Front. What is to be gained by delaying the inevitable by a few months, at the cost of a bloody racial conflict in Zimbabwe, which would destroy all hopes of a multiracial society?
27.	Disarmament is central to the quest for international peace and security. Only a few months ago the tenth special session of the General Assembly devoted to disarmament adopted by consensus a detailed plan of work for comprehensive disarmament and established new negotiating machinery, which promises to ensure the participation of all the nuclear-weapon Powers in the disarmament negotiations and deliberations. The Final Document of the tenth special session [resolution S-10/2] accords the highest priority to nuclear disarmament, together with certain  measures of reduction of armed forces and conventional armaments. Altogether it constitutes a considerable achievement, which would have been greater if there had been a higher degree of involvement of the leading military Powers, particularly in regard to the immediate measures that can be taken in conventional disarmament and in strengthening the non-proliferation regime.
28.	In the special session we proposed that the most immediate consideration be given to the conclusion of an agreement at the current second series of Strategic Arms Limitation Talks and to the comprehensive test-ban treaty by the three nuclear Powers presently engaged in negotiations to halt underground nuclear weapons tests. We also
urged, in parallel with these two processes, mutual and balanced reductions of armed forces and armaments in Europe, followed by the prohibition of the first use of nuclear weapons by the nuclear-weapon Powers—as, for example, on the lines pledged unilaterally by the People's Republic of China.
29.	These suggestions are fully in accord with the Declaration and Programme of Action contained in the Final Document [ibid., sects. II and III]. I hope that at the current session the General Assembly will find it possible to reach consensus on these priority measures and to commend them to the two major nuclear Powers, which bear special responsibility for nuclear disarmament by reason of having accumulated the largest nuclear stockpiles, and that it will also commend them to the members of the two opposing military blocs.
30.	Suggestions have been made for an immediate ban on the deployment of other types of nuclear weapons, such as the neutron bomb and the SS-20 limited-range mobile missile. We see no reason why these measures, as well as the proposal to prohibit the flight tests of new strategic delivery vehicles, should not also be given the highest priority in the negotiations on nuclear disarmament.
31.	The two super-Powers are pledged to conclude an agreement at the third series of Strategic Arms Limitation Talks immediately following the conclusion of one at the second series in order to effect further major reductions of their nuclear weapons and delivery systems. We consider that the prohibition of the use, or threat of the use, of nuclear weapons should also be concluded as soon as possible after the third series.
32.	The strengthening of the non-proliferation regime is a matter of great urgency. We believe that the twin objectives of nuclear non-proliferation and the development of the peaceful uses of nuclear technology can and should be reconciled. The inalienable right of all States to develop and acquire nuclear technology for peaceful purposes, without discrimination, was upheld by the previous session of the General Assembly [resolution 32/87 F] and the special session devoted to disarmament. However, we regret that the restrictive and discriminatory policies adopted by some supplier States have remained unchanged. We very much hope that international co-operation in the peaceful uses of nuclear energy will be promoted. This would be an important contribution towards evolving the consensus to be jointly developed by the nuclear-weapon and non- nuclear-weapon States on ways and means of preventing the proliferation of nuclear weapons.
33.	We firmly believe that if the non-proliferation regime is to be fully developed and truly strengthened it must be complemented and reinforced by security guarantees of both a negative and a positive character to non-nuclear States, thus striking a more equitable balance in the rights and obligations of nuclear and non-nuclear-weapon States.
34.	For several years Pakistan has called for agreement among the nuclear-weapon Powers on negative security assurances to non-nuclear-weapon States. A few years ago we submitted a formula on the subject which was adopted by the General Assembly. At the tenth special session the nuclear-weapon Powers responded in some measure by unilateral declarations concerning the non-use of nuclear weapons against non-nuclear-weapon States; - it, except by the People's Republic of China, those Powers made their statements so qualified and hedged by reservations that they fell far short of constituting credible or meaningful undertakings.
35.	Pakistan has consistently maintained that security guarantees to non-nuclear States should be given multilateral form, and should not be put forward as bilateral transactions. Therefore' we note with special interest the proposal of the Soviet Union on the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [see A/33/241J. Although the Soviet proposal, in content, remains highly qualified and would need to be appropriately amended in order to elicit the support of the other nuclear-weapon Powers and the acceptance of the non-nuclear-weapon States, it constitutes an important response to the concerns and preoccupations of the latter group of States. Hence we hope that the new item [item 128] will receive serious consideration at this session and be remitted to the new Committee on Disarmament for negotiation. At the same time, I would recall the formula adopted by the General Assembly on Pakistan's initiative in resolution 31/189 C, which would extend negative security guarantees to all non-nuclear-weapon States which are not parties to the nuclear security arrangements of certain nuclear-weapon Powers.
36.	I also put forward at the tenth special session the idea of positive security guarantees  in order to strengthen the credibility of the positive, though highly qualified and conditional, security assurances extended to non-nuclear- weapon States by the three nuclear-weapon Powers in Security Council resolution 255 (1968). Those assurances by the three nuclear-weapon Powers are embodied in their unilateral declarations of intention to come to the assistance of a non-nuclear State victim of nuclear aggression.
37.	Non-nuclear States rightly fear that unilateral and bilateral positive security assurances would turn them into protectorates of the guarantor nuclear Power or Powers; but multilateral positive guarantees within the framework of Article 51 of the Charter of the United Nations, which recognizes the right of States to individual and collective self-defence, would in no way constitute an infringement of their sovereignty and independence, inasmuch as the nuclear umbrella provided would be integral to the universal collective security system expressly envisaged by the Charter.
38.	The establishment of nuclear-weapon-free zones constitutes a most effective measure of disarmament and also of non-proliferation. Pakistan's proposal for such a zone in south Asia  will ensure against the spreading of nuclear arms in the region and promote the security of the regional
States. As a first step, the pledges of the south Asian States to refrain from the acquisition of nuclear weapons might be transformed into a joint and binding undertaking.
39.	In a broader regional context, peace and security would be promoted through the creation of zones of peace, such as the Indian Ocean, South-East Asia, the Mediterranean and other regions. Such zones would, of course, need to take into account the interrelated aspects of eliminating the military presence of, and threat from, external Powers and the maintenance of security among the regional States. In this context, we welcome the meeting of the littoral and hinterland States of the Indian Ocean, to be held in July next year, as a first step towards the conference to be convened to establish the zone of peace in the Indian Ocean.
40.	The roots of the disparity between the developed and the developing countries lie in the present economic system, which serves the interests of the industrialized nations. The hopes and expectations aroused by the call for the New International Economic Order are nowhere near fulfilment.
41.	The developed countries have been able to adjust to the impact of the increase in the price of oil. The brunt of these adjustment measures-that is, growing trade restrictions, slackening demand, persistent inflation and exchange fluctuations—has been borne by the developing countries. Their balance-of-payments deficits have tripled; their external debts have doubled; and they have been forced to reduce economic growth.
42.	Trade and the transfer of resources are the twin pillars on which development co-operation is based. The present volume of the transfer of resources to the developing countries is neither adequate nor certain and has been declining during the last three years. The level of official development assistance flows has stagnated at less than half the target of 0.7 per cent of the gross national product and has declined in 1977 to a new low of 0.31 per cent. Only three developed countries have achieved or exceeded this target, and the major donors are lagging the furthest behind. Official development assistance should be doubled during the next two years to achieve the 0.7 per cent target, as decided, by 1980. Secondly, agreement should be reached on the 'proposal for a massive transfer of resources to the developing countries to stimulate the world economy.
43. Debt-servicing liabilities are a major drain on the
resources of many developing countries. The UNCTAD
agreement in March this year [see A/33/15, part two,
annex I], for retroactive readjustment of the terms of past
official loans to the poorest countries is the least that could
have been done in this regard. We thank Sweden, the
Netherlands and the United Kingdom for granting general
relief to several poorer countries, including my own. It is a
matter of concern, however, that the major creditor
countries have not implemented this agreement even in the
case of Pakistan, whose debt burden is one of the heaviest
among the developing countries.
 
44. The existing international monetary system is
obviously weighted against the developing countries. For
example, during the five years from 1969 to 1974 the
developed countries received 97 per cent of total reserves 
created, while the developing countries received only 3 per 
cent. If the pattern of world production and trade is to be 
made more equitable, it is imperative that reserve creation
should be under international control and that its distribution
should be more equitable and linked with development
needs rather than economic power. Reform of the
monetary system may be the key to world economic revival
and should be brought to the centre of the North-South
dialogue once again.

45. The external trade of the developing countries, instead
of sustaining their development, has so far contributed to
the deterioration in their economic conditions. Their terms
of trade have registered a steady decline. The share of the
developing countries in world trade, despite the increase in
oil prices, has declined from 25 per cent in 1950 to 17 per
cent in 1975.

46. The developing countries are important markets for
the industrialized countries. They absorb 25 per cent of the
total exports of the advanced countries and 40 per cent of
the exports of the European Economic Community. The
United States sells more to the developing countries than to
the community, 1apan and the socialist countries put
together. It is ironic that, despite this evident interdependence,
as the GATT report for 19771 0 indicates, the
exports of the developing countries have been a special
target of protectionist measures in the advanced countries.
In 1977 alone protectionism led to a contraction in world
trade by $30 billion to $50 billion.

47. In the multilateral trade negotiations, contrary to the
principles of the Tokyo Declaration, the developing
countries have been virtually excluded from the main
bargaining in the final phase. For the developing countries
the balance-sheet of these negotiations might well be
negative. The current multilateral trade negotiations should
be concluded as scheduled by the end of the year. But this
should not result Insetting aside the trade problems of the
developing countries indefinitely. The Tokyo round of
multilateral trade negotiations should be immediately followed
by another third round-a "third-world round"-of
negotiations devoted primarily to the problems of trade
between the developed and the developing countries.



48. We hope that agreement will soon be reached for the
establishment of an effective common fund for commodities
including a substantial "second window". Concurrently,
it is necessary to examine the idea of a global trade
.compensation scheme to meet the shortfalls in the exports
of developing countries due to deterioration in trade terms.

49. It is ultimately through industrialization that the
developing countries can attain a satisfactory measure of
self-reliance and economic prosperity. We support the
proposal for a specific programme for industrial development for the third United Nations development decade and 
would suggest that UNIDO and UNCTAD may be authorized to prepare a study on this subject. The system of
consultations in UNIDO should be specifically designed, as agreed at the Second General Conference of UNIOO, to 
 initiate the process of redeployment of world industrial
 capacity.


50. We hope that the United Nations Conference on
Science and Technology for Development, to be held in
Vienna next year, will result in an increase in the level of
support to science and technology in the developing
countries and an appropriate augmentation of research in
the industrial world relating to the problems of the
developing nations.

51. It is in the interest of the developed and developing
countries to take concerted action to restructure world
economic relations on a more equitable basis. Yet, the
record of the development dialogue thus far has been very
disappointing. The dialogue is now in a state of impasse.

52. Pakistan sponsored the creation of the Committee
Established under General Assembly Resolution 32/174, of
the Committee of the Whole, in the wake of the inconclusive
Paris Conference on International Economic Cooperation,
to facilitate agreement on outstanding issues
relating to the New International Economic Order. However,
it has become apparent that the developed countries
are not prepared to negotiate in the Committee on the
concrete issues of transfer of resources, industrialization,
food production and so forth. The Committee was obliged
to suspend its work last month, in the wake of the failure
to reach agreement on its mandate, despite the persevering
efforts of its Chairman. It is not in the interests of either
the developed or developing countries to allow the impasse
to continue. In this context we have noted the statement
made here by the Secretary of State of the United States
Mr. Vance, on 29 September and his view that "sufficient
procedural agreement now exists to resume. substantive
work" in the Committee [14th, meeting para. 127]. My
delegation considers that there is general agreement that the
Committee will negotiate with a view to its adopting
guidelines on central policy issues, as well as achieving
agreement on the resolution of fundamental or crucial
issues underlying problems relating to international economic
co-operation, as far as possible on the basis of
consensus, without prejudice, however, to the rules of
procedure of the General Assembly. Obviously, there is no
procedural device by which the Committee cm be prevented
from considering any issue related to its mandate. At the same time, it would be the part of wisdom not to
insist on consideration by the Committee of those issues on
which there is an absence of broad agreement. This is the
course we wish to follow. We know that consultations are
contemplated on this issue. Without prejudice to their
c outcome, I would venture to suggest that the work of the
Committee might be resumed on the basis of an understanding
along these lines.


53. In any case, we attach more importance to the
substance of the dialogue than to the mechanisms through
 which it is pursued. During the forthcoming months, both
 sides will have ample opportunities to address the fundamental
issues -- for example, during the current Assembly, at
the fifth session of UNISTAD, in the preparations for the next development strategy and at the 1980 special session 
of the General Assembly.

54.	Preparations should be initiated for a comprehensive operational and time-bound development strategy for the next decade aimed at giving practical shape to all the major elements of the New International Economic Order. This strategy should indicate the specific ways and means of achieving the goals of development co-operation and define the role and contribution of all countries to attaining the common objectives.
55.	Pakistan hopes that by next year the third United Nations Conference on the Law of the Sea will find it possible to resolve the major outstanding issues and to adopt a convention. We are most concerned at the unilateral legislation being contemplated by some advanced countries for the exploitation of the sea-bed beyond national jurisdiction. This will jeopardize the negotiations on the law of the sea and create a chaotic situation with far-reaching political and economic consequences of a most negative character.
56.	In concluding, I should like to make a few brief observations on the reflections of the Secretary-General in the introduction to his annual report on the work of the Organization on the imperative need to struggle for the establishment of a world order based on the central principles of the Charter of the United Nations [see A/33/1, sect. U]—for example, the non-use of force, the peaceful settlement of disputes on the basis of justice and international law, and equal rights of nations large and small—in the place of great Power rivalry, the struggle for hegemony and power politics. I fully endorse the Secretary-General's plea for the replacement of systems of political and economic domination by a more democratic international order based on the recognition of interdependence and equal partnership.
57.	The appeal is neither Utopian nor visionary. The international system of peace and security and of economic relations envisaged by the United Nations Charter was" the product, nor of the imagination of poets, philosophers and dreamers, but of the minds of great war leaders and statesmen of the most powerful nations of the world who, with their unrivalled experience of war and peace, had twice in their lifetime seen the suffering and disaster brought about by the untrammelled pursuit of power politics and rivalry for spheres of influence. It is these men who decided to opt for a more civilized international order under the aegis of the United Nations.
58.	The time has come for all of us to seize the opportunity now presented to us to make a small beginning towards the establishment of a universal collective security system in the nuclear era through guarantees for the security of non-nuclear States and for the realization of the great promise of the New International Economic Order.
















